DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the remarks that “The remarks on page 5 suggest that “first electronic device” reads on the combination of panel 102 and the camera 104 that looks through the panel 102. Thus, “first electronic device” does not actually read on the “smartphone” of ¶39.” Examiner respectfully disagrees.
As cited in the previous Office Action, Iyer discloses at paragraph [0047], a presence-sensitive panel and camera that operates in a manner similar to that described in connection with FIG. 1 may be used in a desktop computing systems, mobile computing systems, laptops, and mobile devices. As known in the art, mobile devices would include smartphones.
Applicant argues on pages 11 and 12 of the remarks that the claim requires that two input channels be used to control the display of the first electronic device and there appears to be no disclosure of controlling the display of the smartphone that is running the application module 110. Examiner respectfully disagrees.
As noted above, a presence-sensitive panel and camera operating in a manner similar to that described in connection with FIG. 1 may be used in a smartphone. As cited in the previous Office Action, Iyers notes in paragraph [0029] that input is detected by the presence-sensitive panel 102 and input is detected by camera. Thus, two input channels. As cited in the previous Office Action, Iyers notes in paragraph [0032], Iyer that presence-sensitive panel 102 may include an integrated presence-sensitive input device and a display device and that the presence-sensitive panel 102 is positioned above camera 104. Thus, control of the display via the touch detected by the integrated presence-sensitive input device and via movement and gestures captured by the camera underneath the integrated presence-sensitive input device and display device (see paragraph [0035]). For example, paragraph [0041] of Iyer discloses that UI module 108 makes determinations based on input detected by presence-sensitive panel 102 and generate output presented by display 112 and paragraph [0043] of Iyer indicates that UI module 108 makes determinations based on movements or gestures detected by camera 104 and generate output presented by display 112 (keeping in mind that a presence-sensitive panel and camera operating in a manner similar to that described in connection with FIG. 1 may be used in a smartphone). As another example of controlling the display, Iyer discloses at paragraph [0027], that display 112 (operating in a mobile phone/smartphone) may include an integrated presence-sensitive input device and a display device and based on user input, may present output to the user.
In response to applicant’s request on page 12 of the remarks that the examiner provide a coherent technical explanation of precisely how a panel’s ability to serve as both input and output enables it to control a smartphone’s display using two input channels, please see above discussion for explanation.
In response to applicant’s request on pages 12 and 13 of the remarks that the examiner provide a coherent technical explanation of precisely how the presence of a camera 104 under the panel 102 enables the panel 102 to control a smartphone’s display using two input channels, please see above discussion for explanation.
In response to applicant’s argument on page 13 of the remarks that ¶29, like ¶73 and ¶37, fails to disclose controlling the display of the “first” electronic device, which would correspond to the smartphone referred to in ¶39, please see above discussion for explanation.
In response to applicant’s argument on page 13 of the remarks that the Office Action relies on ¶39 to establish that application module 110 is a multimodal application for which the applicant regards as not clear, the examiner notes that the establishment that application module 110 is a multimodal application was made earlier in the rejection of claim 1 with Iyer, paragraph [0044]. Iyer discloses that application modules 110 may include a navigation application that may be controlled through user input detected by presence-sensitive panel 102 and camera 104; thus, a multimodal application.
In response to applicant’s request on pages 13 and 14 of the remarks that the examiner provide the broadest reasonable interpretation of “multimodal application” together with evidence relied upon to arrive at that broadest reasonable interpretation, the examiner notes that Iyer discloses, at paragraph [0044] cited earlier in the rejection of claim 1, that application modules 110 may include a navigation application that may be controlled through user input detected by presence-sensitive panel 102 and camera 104; thus, a multimodal application.
In response to applicant’s argument on page 14 of the remarks that “…¶29 suggests that something must be multimodal. However, there is no reason to think that “something” must be the application module 110,” the examiner notes that Iyer discloses, at paragraph [0044] cited earlier in the rejection of claim 1, that application modules 110 may include a navigation application that may be controlled through user input detected by presence-sensitive panel 102 and camera 104; thus, a multimodal application.
In response to applicant’s argument on pages 14 and 15 of the remarks that “…¶39 does not say that it was the smartphone that provided the channel for the vehicle computer 100, it is noted and appreciated that the applicant acknowledges on page 14 of the remarks “…that application module 110, while executing on the smartphone, will cause the smartphone to send data to the vehicle computer 100. The examiner understands from ¶39 this to be communication only and does not establish who provided the channel; however, paragraph [0029], discloses that vehicle computing system 100 may be controlled through input detected by presence-sensitive panel 102 or through input detected by camera 104; thus, establishing the “who” in providing the channel. As discussed earlier above, Iyer teaches a presence-sensitive panel and camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone. Therefore, the smartphone establishes the channel for the vehicle computer 100.
In response to applicant’s argument on page 15 of the remarks that the cited text of ¶29 and ¶40 does not even involve the smartphone,” as discussed earlier above, Iyer teaches a presence-sensitive panel and camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on pages 15 and 16 of the remarks that the cited text from ¶41 does not say that it was the smartphone that provided the channel for the vehicle computer 100, contrary to applicant’s understanding, ¶41 discloses that UI module 108 of vehicle computing system 100 may transmit indications of user input from presence-sensitive panel 102 to other modules. Thus, UI module 108 of vehicle computing system 100 may receive from presence-sensitive panel 102 one or more indications of user input detected at presence-sensitive panel 102 as taught by Iyer in paragraph [0040]. Again, as discussed earlier above, Iyer teaches a presence-sensitive panel and camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on page 16 of the remarks, regarding claim 5, that “…according to ¶41, the user swipes the panel 102, The panel 102 is plainly not part of the smartphone,” as discussed earlier above, Iyer teaches a presence-sensitive panel and camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on pages 16 and 17 of the remarks, regarding claim 6, that “…the fact that a touch-sensitive keyboard exists does not prove that the “first input channel” was provided for the computing device 200 by the smartphone, as required by claim 1,” as discussed above, vehicle computing system 100 may be controlled through input detected by presence-sensitive panel 102; thus, providing the first input channel. In addition, Iyer teaches a presence-sensitive panel operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone. Therefore, the smartphone establishes the first input channel for the vehicle computer 100.
In response to applicant’s argument on page 17 of the remarks, regarding claim 7, that “…¶83 never mentions activity on the smartphone and therefore cannot anticipate the claim.,” as discussed earlier above, Iyer teaches a presence-sensitive panel and camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on page 17 of the remarks, regarding claim 8, that “…the fact that panel 102 can function as an input or output device does not prove that the “first input channel” was provided for the computing device 200 by the smartphone, as required by claim 1,” as discussed earlier above, Iyer teaches a presence-sensitive panel operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone. Therefore, the smartphone establishes the first input channel for the vehicle computer 100.
In response to applicant’s argument on page 17 of the remarks, regarding claim 9, that “…the fact that display 112 can function as an input or output device and that the computer receives data from a smartphone does not prove that the “first input channel” was provided for the computing device 200 by the smartphone, as required by claim 1,” as discussed above, vehicle computing system 100 may be controlled through input detected by presence-sensitive panel 102; thus, providing the first input channel. In addition, Iyer teaches a presence-sensitive panel operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone. Therefore, the smartphone establishes the first input channel for the vehicle computer 100.
In response to applicant’s argument on page 18 of the remarks, regarding claim 10, that “…the cited text does not describe the smartphone (i.e., the “first electronic device”) as having captured the address shown on the display 112,” the cited text describes camera 104 as capturing the address and as discussed above Iyer teaches a camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on page 18 of the remarks, regarding claim 12, that “The text relied upon at Iyer’s ¶57 discloses properties of panel 102, which is not part of the smartphone,” as discussed earlier above, Iyer teaches a presence-sensitive panel operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on pages 18 and 19 of the remarks, regarding claim 14, that cited text of paragraph [0044] does not seem to reference the four steps recited in claim 14, paragraph [0044] was not the only paragraph cited to reject the four steps. Control unit 106, while not mentioned in paragraph [0044], it is apart of Fig. 2 as cited in the rejection and as applicant correctly acknowledges control unit 106 includes UI 108. According to Iyer, paragraph [0044] discloses that application modules 110 may include a navigation application that may be controlled through user input detected by presence-sensitive panel 102 and camera 104 (thus, a multimodal application). In response to detecting the one or more user inputs at locations of presence-sensitive panel 102, presence-sensitive panel 102 may output to UI module 108 an indication of user input detected by presence-sensitive panel 102. UI module 108 may output to the navigation application (one of application modules 110) information about the detected input wherein the UI module provides for displaying the information. Thus, paragraph [0044] in combination with the other cited paragraphs rejecting claim 14 show as argued that the control unit 106 is configured to carry out the forming of the electronic communication, the providing of an input channel, the execution of a multimodal application, and display controlling steps recited in claim 14.
In response to applicant’s argument on page 19 of the remarks, regarding claim 16, that “The fact that a camera is disclosed does not mean that the “first input channel” that was provided by the smartphone for the vehicle comprises this camera,” as discussed above, vehicle computing system 100 may be controlled through input detected by presence-sensitive panel 102 or camera 104; thus, providing the first input channel. In addition, Iyer teaches a presence-sensitive panel operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone. Therefore, the smartphone establishes the first input channel for the vehicle computer 100. 
In response to applicant’s argument on page 19 of the remarks, regarding claim 17, that “The disclosed camera, being near the touch panel, does not appear to be a constituent of “the first electronic device” (i.e., the smartphone in ¶39),” as discussed earlier above, Iyer teaches a presence-sensitive panel and camera operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone.
In response to applicant’s argument on page 19 of the remarks, regarding claim 18, that “The fact that panel 102 can operate as a trackpad does not prove that the smartphone of ¶39 (i.e., the “first electronic device”) comprises a touchpad computer,” the first electronic device is not limited to a smartphone as applicant appears to suggest throughout the arguments. Paragraph [0039] discloses a remote computing device may include, but is not limited to a server, smartphone, tablet computing device, smart watch, and desktop computer. Paragraph [0057] discloses that input devices 210 of computing device 200, in some examples, may include a mouse or equivalent device, keyboard, voice responsive system, video camera, buttons, control pad, microphone or any other type of device for detecting input from a human or machine. However, Iyer teaches a presence-sensitive panel operating in a manner similarly to that described in connection with FIG. 1 may be used in a smartphone; thus, the smartphone comprises a touchpad computer.
In response to applicant’s argument on page 19 of the remarks, regarding claim 19, that “The text at ¶45 discloses a camera 104 that detects gestures. It does not appear to be a camera that “provides” anything “from a document” to “an analysis system to determine the address”,” paragraph [0045] of Iyer was provided only to merely show Iyer discloses a camera which could be modified by Kim 2 from which the rejection is made. Since applicant’s argument are directed to Iyer and not Kim 2, the argument is therefore moot.
In response to applicant’s argument on page 20 of the remarks, regarding claim 22, that “…the ordinary artisan would not have construed “heads-up display” as something “in or on” a dashboard. After all, one normally looks down when looking at a dashboard,” according to the claim 1 and 14, a heads-up display is defined only as a device viewable by a user from a location in the vehicle. Assuming the user’s location is in the back seat of a vehicle, the user would not need to have downward head movement to view the display that is in or on the dashboard, but rather forward and up. However, if the user is the driver, a shift in downward eye movement may be necessary for viewing the display that is in or on the dashboard, but not necessarily always downward head movement. Thus, the term “heads-up” is relative to the position of the user for which the claim does not define.
In response to applicant’s argument on page 20 of the remarks, regarding claim 24, that the cited text does not describe the “‘first electronic device.” Instead, it describes the “second electronic device” and that “heads-up display” would not have been construed as reading on a display housed within a dashboard, Iyer disclose in paragraph [0044], that the UI module 108 may format and display that prompt requesting confirmation of the address on display 112; thus, providing a first channel input and see above response to argument regarding claim 22 for explanation as to why “heads-up display” would have been construed as reading on a display housed within a dashboard.
In response to applicant’s argument on pages 20 and 21 of the remarks, regarding claim 25, that “The fact that an application module 110 can control more than one operation does not appear to suggest that the module 110 is sharing assets with other electronic devices on the vehicle as claimed,” in addition to the cited text, Iyer discloses at paragraph [0026] that control unit 106 may also be operably coupled to one or more other software and/or hardware components, including presence-sensitive panel 102, camera 104, and display 112 to control, configure, and/or communicate information with the components. One of ordinary skill in the art would understand control unit being shared by components in which it controls. As another example, paragraphs [0109] through [0112] and Fig. 6 discloses that computing device 200 may receive, from presence-sensitive panel 102, a first indication of input and computing device 200 may receive, from camera 104, a second indication of input; thus, presence-sensitive panel 102 and camera 104 sharing computing device 200.
In response to applicant’s argument on page 21 of the remarks, regarding claim 26, that the display appears to be a “head-down” display and not a “heads-up display”, please see response to argument with regard to claim 22.
In response to applicant’s argument on page 21 of the remarks, regarding claim 28, that “According to the examiner, reading the claim onto the art requires that the smartphone execute the alleged “multimodal application” (i.e., application module 110),” Iyer clearly discloses at paragraph [0039], that “Although shown as operable within control unit 106 of vehicle computing system 100, one or more of application modules 110 may be operable by a remote computing device that is communicatively coupled to vehicle computing system 100.” Additionally, Iyer is clear at paragraph [0028] that vehicle computing system 100 may include one or more application modules 110 that perform functions or process information, on behalf of one or more occupants of the vehicle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 12, 14, 16-20, 22-26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer et al. (Pub. No.: US 2018/0024695).
Consider claims 1, 14, Iyer discloses an apparatus (Figs. 1, 2, vehicle computing system 100) comprising a multimodal input processing system (paragraph [0044], Figs. 1, 2, control unit 106 including an UI module 108 and application modules 110 to be controlled through user input detected by presence-sensitive panel 102 and camera 104) comprising: at least one processor (paragraph [0025], Figs. 1, 2, control unit 106 may include one or more processors), said multimodal input processing system being configured to:
forming an electronic communication between a first electronic device (paragraph [0047], presence-sensitive panel 102 and camera 104 are described in FIG. 1 in the context of operation within a vehicle; paragraph [0039], remote computing device to include a smartphone, tablet computing device, or smart watch and paragraph [0047], Figs. 1-3, presence-sensitive panel 102 and camera 104 that operates in a manner similar to that described in connection with FIG. 1 may be used in mobile computing systems, laptops and mobile devices) and a display of a second electronic device (paragraph [0027], Figs. 2, 3, display 112 functioning as an output device, such as a display device, using any one or more of a liquid crystal display (LCD) or light emitting diode (LED) display) that is viewable by a user from a location in the vehicle (paragraphs [0024], [0078], Figs. 2, 3, display 112 may be within view of the driver or other occupant(s) of the vehicle), wherein forming the electronic communication includes the first electronic device providing a first input channel for the second electronic device (paragraph [0039], Fig. 2, an application module executing at a remote computing device may cause the remote computing device to send the content and intent information to the vehicle computing system 100; paragraph [0029], computing system 100 may be controlled through input detected by presence-sensitive panel 102 or through input detected by camera 104; paragraph [0040], UI module 108 of vehicle computing system 100 may receive from presence-sensitive panel 102 one or more indications of user input and paragraph [0041], UI module 108 may receive data from one or more application modules 110 and cause display 112 to output content);
executing a multimodal application that permits the user to interact with the display of the second electronic device by a combination of the first input channel and at least one second input channel for the second electronic device (paragraph [0039], Fig. 2, an application module executing at a remote computing device may cause the remote computing device to send the content and intent information to the vehicle computing system 100, paragraph [0041], UI module 108 determines one or more single- or multi-touch gestures provided by a user and generate output presented by display 112 and paragraph [0029], computing system 100 may be controlled through input detected by a combination of presence-sensitive panel 102 and camera 104); and
controlling, by the combination of the first and second input channels, a display of the first electronic device (paragraph [0039], Fig. 2, with an application module executing at a remote computing device, presence-sensitive panel 102 may serve as both an input device and an output or display device, see paragraphs [0032], [0073]; and paragraph [0029], computing system 100 may be controlled through input detected by a combination of presence-sensitive panel 102 and camera 104),
wherein the first and second electronic devices differ from each other (paragraph [0039], a remote computing device is a computing device that is separate from a computing device included in vehicle computing system 100; paragraph [0030], presence-sensitive panel 102 may, in some examples, function simply as an input device for touch input and paragraph [0027], display 112 may function as an output device, such as a display device, using a liquid crystal display (LCD)).

Consider claim 29, Iyer discloses a method comprising: providing a vehicle with a multimodal input processing system (paragraph [0044], Figs. 1, 2, control unit 106 including an UI module 108 and application modules 110 to be controlled through user input detected by presence-sensitive panel 102 and camera 104) that stores and executes a multimodal application (paragraph [0026], one or more processors and storage devices that may execute instructions and store data of one or more modules) that supports an interaction in accordance with one or more voice and non-voice modes (paragraph [0002], computing system within a vehicle may require operation, or may require more specific information expressed as voice input or as a string of characters) and that combines or otherwise permits operational coexistence of multiple user input modes during an interaction with a heads-up display in said vehicle, thereby allowing a vehicle driver, passenger, or other user in said vehicle to interact with a heads-up display of said vehicle through first and second input modes, said multimodal input processing system being part of or hosted by the vehicle (paragraphs [0020] through [0022], FIG. 1 is a conceptual diagram illustrating an interior of a vehicle that includes an example vehicle computing system enabling an occupant of the vehicle to control systems within the vehicle through multiple types of input); 
establishing electronic communication between a mobile device (paragraph [0047], presence-sensitive panel 102 and camera 104 are described in FIG. 1 in the context of operation within a vehicle; paragraph [0039], remote computing device to include a smartphone, tablet computing device, or smart watch and paragraph [0047], Figs. 1-3, presence-sensitive panel 102 and camera 104 that operates in a manner similar to that described in connection with FIG. 1 may be used in mobile computing systems, laptops and mobile devices) and a heads-up display of said vehicle computer (paragraph [0027], Figs. 2, 3, display 112 functioning as an output device, such as a display device, using any one or more of a liquid crystal display (LCD) or light emitting diode (LED) display and paragraphs [0024], [0078], Figs. 2, 3, display 112 may be within view of the driver or other occupant(s) of the vehicle), wherein establishing said electronic communication comprises causing said mobile device to provide a first input mode for communication with said vehicle computer (paragraph [0039], Fig. 2, an application module executing at a remote computing device may cause the remote computing device to send the content and intent information to the vehicle computing system 100; paragraph [0029], computing system 100 may be controlled through input detected by presence-sensitive panel 102 or through input detected by camera 104; paragraph [0040], UI module 108 of vehicle computing system 100 may receive from presence-sensitive panel 102 one or more indications of user input and paragraph [0041], UI module 108 may receive data from one or more application modules 110 and cause display 112 to output content);
causing said multimodal input processing system to execute a multimodal application that permits said user to interact with said heads-up display by a combination of said first input mode and a second input mode, said second input mode being provided by said vehicle computer; and receiving data using said first and second input modes; and interacting with said heads-up display based on said data received from both said first input mode and said second input mode (paragraph [0039], Fig. 2, an application module executing at a remote computing device may cause the remote computing device to send the content and intent information to the vehicle computing system 100, paragraph [0041], UI module 108 determines one or more single- or multi-touch gestures provided by a user and generate output presented by display 112 and paragraph [0029], computing system 100 may be controlled through input detected by a combination of presence-sensitive panel 102 and camera 104).

Consider claims 5, Iyer discloses the first electronic device receiving a swipe from a user and, using the swipe, establishing a starting point on the second electronic device by activating a location on the display of the first electronic device that corresponds to the starting point on the display of the second electronic device (paragraph [0041], UI module 108 may determine a start location of the user input and an end location of the user input, transmit indications of user input from presence-sensitive panel 102 to other modules and UI module 108 makes determinations based on input detected by presence-sensitive panel 102 and generate output presented by display 112). 
Consider claim 6, Iyer discloses wherein the first input channel comprises an input from a touch-sensitive keyboard (paragraph [0057], input devices 210 of computing device 200 includes a keyboard and the input device includes a touch-sensitive screen).
Consider claims 7, Iyer discloses wherein controlling the display of the first electronic device comprises: displaying a set of elements on the display of the second electronic device; activating a cursor at the display of the second electronic device; in response to a first input at the first electronic device, moving the cursor to identify an element of interest in the set; and, in response to a second input at the first electronic device, selecting the element of interest or object of interest, wherein the set is selected from the group consisting of a list and a group, and wherein the elements are selected from the group consisting of items and objects (paragraph [0083], computing device 200 has, in response to input detected at presence-sensitive panel 102, moved cursor 306 so that cursor 306 overlaps one of user interface elements 304. When cursor 306 is over one of user interface elements 304, presence-sensitive panel 102 may detect one or more taps or inputs at presence-sensitive panel 102, and computing device 200 may determine, based on this input, that the input corresponds to selection of the user interface elements 304 overlapped by cursor 306).
Consider claim 8, Iyer discloses wherein the first input channel comprises a display of a touchpad computer (paragraphs [0032], [0073], [0075], presence-sensitive panel 102 may function as both an input device and as an output device).
Consider claim 9, Iyer discloses wherein the first input channel comprises a data input from a computer device remote from a touchpad computer and wherein the computer device is in communication with the touchpad computer (paragraph [0039], Figs. 2, 3, remote computing device may be operatively coupled to send content and intent information to vehicle computing system 100 wherein display 112 may be a presence-sensitive panel that operates both as an input device and an output device, see paragraph [0084]). 
Consider claims 10, 19, Iyer discloses wherein the first electronic device captures an address, wherein the multimodal application processes the address for use by a navigation system, wherein, in response, the navigation system outputs navigation information to the second electronic device, and wherein the navigation information is related to the address that has been processed by the multimodal application (paragraph [0045], Fig. 1, camera 104 outputs via UI module 108 to the navigation application information about the detected input. Responsive to the detected input, the navigation application determines a command that corresponds to the input, and interprets such command as the driver's confirmation that the destination address presented at display 112 is the desired destination address. In response, the navigation application proceeds to provide audio and/or visual navigation guidance to the desired destination).
Consider claim 12, Iyer discloses wherein the first electronic device comprises a tactile input device (paragraph [0057], tactile input device).
Consider claims 16, 17, Iyer discloses wherein the first input channel comprises a camera for gesture recognition (paragraph [0020], camera to detect primarily as three-dimensional gesture inputs).
Consider claim 18, Iyer discloses wherein the first electronic device comprises a touchpad computer (paragraph [0082], presence-sensitive panel 102 may operate as a trackpad).
Consider claim 20, Iyer discloses wherein the first electronic device comprises a speech interface (paragraph [0057], voice responsive system).
Consider claim 22, Iyer discloses wherein the second electronic device comprises a heads-up display (paragraph [0024], Fig. 1, display 112 positioned in or on dashboard 156, thus a heads-up display).
Consider claim 23, Iyer discloses wherein the first electronic device is a mobile electronic device comprises a smartphone (paragraph [0039], remote computing device to include a smartphone and paragraph [0047], Figs. 1-3, presence-sensitive panel 102 and camera 104 operates in a manner similar to that described in connection with FIG. 1 may be used in mobile computing systems, laptops and mobile devices).
Consider claim 24, Iyer discloses wherein the first electronic device comprises a heads-up display (paragraph [0025], Fig. 1, some or all of vehicle computing system 100 may be housed within dashboard 156 to include presence-sensitive panel 102).
Consider claim 25, Iyer discloses wherein the multimodal application is configured to utilize assets of a vehicle computer and to share those assets with other electronic devices of the vehicle (paragraph [0038], multiple operations may be controlled by one or more application modules 110, or may be controlled by other systems within the vehicle).
Consider claim 26, Iyer discloses wherein the display of the second electronic device includes a heads-up display of a vehicle (paragraph [0024], Fig. 1, display 112 positioned in or on dashboard 156, thus a heads-up display of a vehicle).
Consider claim 28, Iyer discloses a vehicle head unit that comprises said multimodal input processing system, wherein said multimodal input processing system stores and executes said multimodal application (paragraph [0028], vehicle head unit may include one or more application modules 110 that perform functions or process information, on behalf of one or more occupants of the vehicle and paragraph [0054], storage devices 220 may include UI module 108 and application modules 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Graybill et al. (Pat. No.: US 9,958,870).
Consider claim 2, Iyer does not specifically disclose wherein the display of the second electronic device includes a touch-sensitive windshield of a vehicle.
Graybill also discloses a method of providing input to a computer in a vehicle (col. 2, lines 54-57, Fig. 1, vehicle 103 determining the response of the passenger 100 via a touch command, a gesture, a voice command, and/or any other type of input), said method comprising: forming an electronic communication between a first electronic device (col. 7, lines 29-37, Fig. 3, client computing device 306 comprising a processor-based system in the form of a laptop computer, personal digital assistants, cellular telephones, smartphones, tablet computer systems) and a display (Fig. 2, display 221) of a second electronic device (col. 5, lines 60-63, display 221 may comprise a projection device) (col. 7, lines 39-48, client computing device 306 configured to execute various applications to access network content served up by the vehicle controller 212 via the communication interface 218 of a vehicle 103).
Graybill further discloses wherein the display of the second electronic device includes a touch-sensitive windshield of a vehicle (col. 2, lines 52-59, col. 9, lines 1-4, claim 12, Fig. 1, a display of the windshield 106 of vehicle 103 may include a touch sensor configured to sense the touch of the passenger 100).
Therefore, in order to interpret the response by the passenger relative to the view from the windshield of the vehicle of Iyer, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Graybill, wherein the display of the second electronic device includes a touch-sensitive windshield of a vehicle, see teaching found in Graybill, col. 2, line 63 thru col. 3, line 1).
Consider claim 27, the combination of Iyer and Graybill discloses wherein the display of the second electronic device includes device for projecting or displaying information on a windshield of a vehicle (col. 2, lines 46-48, Fig. 1, inquiry may be projected onto the windshield 106 via a projection device).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iyer in view of Kapinos et al. (Pub. No.: 2019/0384488).
Consider claim 3, Iyer discloses wherein the first electronic device comprises a touch-sensitive display having a first touchpad input and a second touchpad input (paragraph [0082], presence-sensitive panel 102 may operate as a trackpad and paragraph [0041], UI module 108 transmits indications of user input from presence-sensitive panel 102 to application modules 110. UI module 108 determines one or more single- or multi-touch gestures provided by a user), 
Iyer does not specifically disclose wherein the first touchpad input responds to a first pressure and the second touchpad input response to a second pressure that is greater than said first pressure, wherein the first input channel comprises the first touchpad input and the second input channel comprises the second touchpad input.
Kapinos discloses wherein the first touchpad input responds to a first pressure and the second touchpad input response to a second pressure that is greater than said first pressure, wherein the first input channel comprises the first touchpad input and the second input channel comprises the second touchpad input (paragraph [0031], detect a first pressure and a second pressure of the touch input on the touch-sensitive display where the second pressure is greater than the first pressure).
Therefore, in order to trigger positioning of the one or more interface controls for selection on the touch-sensitive display of Iyer, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kapinos wherein the first touchpad input responds to a first pressure and the second touchpad input response to a second pressure that is greater than said first pressure, wherein the first input channel comprises the first touchpad input and the second input channel comprises the second touchpad input, see teaching found in Kapinos , paragraph [0031].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Oldrey (Pub. No.: US 2007/0008293).
Consider claims 4, Iyer does not specifically disclose wherein the multimodal application homologically maps positions that are on a display of the first electronic device to a virtual keyboard, wherein the virtual keyboard is displayed by the second electronic device on a windshield of the vehicle.
Oldrey discloses wherein the multimodal application homologically maps positions that are on a display of the first electronic device to a virtual keyboard, wherein the virtual keyboard is displayed by the second electronic device on a windshield of the vehicle (paragraph [0019], Fig. 3, processor 314 receives input from an external touch sensitive input devices 316a (e.g., a keypad or a control panel for a cell phone) and allows feedback from the input device 316a to be dynamically displayed on a heads-up display (HUD) 310 on the windshield 301 of the vehicle).
Therefore, in order to indicate which input components of the input device are currently being touched at the first electronic device of Iyer, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Oldrey wherein the multimodal application homologically maps positions that are on a display of the first electronic device to a virtual keyboard, wherein the virtual keyboard is displayed by the second electronic device, see teaching found in Oldrey, paragraph [0019].

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Kim et al. (Hereinafter, Kim 2, Pub. No.: US 2016/0282964).
Consider claims 11, 19, Iyer discloses wherein the first input channel comprises a camera that provides detected input to an analysis system to determine the address (paragraph [0044], Fig. 1, camera 104 outputs via UI module 108 to the navigation application information about the detected input. Responsive to the detected input, the navigation application determines a command that corresponds to the input, and interprets such command as the driver's confirmation that the destination address presented at display 112 is the desired destination address).
Iyer does not specifically disclose a camera that provides a digital photograph, text, or graphics from a document to an analysis system to determine an address that has been captured by the first electronic device.
Kim 2 discloses a separate camera (paragraph [0393], Figs. 33 and 36, photographer 511 of the input pen 500-2'') and display (paragraph [0393], Figs. 33 and 36, display apparatus 100).
Kim 2 further discloses a camera that provides a digital photograph, text, or graphics from a document to an analysis system to determine an address that has been captured by the first electronic device (paragraph [0393], Figs. 33 and 36, user photographs an address which is written on a business card through the photographer 511 of the input pen 500-2' or 500-2''. The OCR processing module 515 detects characters from the photographed image and determines an address for display).
Therefore, in order to allow for the photographing of an address which is written on a business card received from other people through the camera for use in the navigation system of Iyer, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Kim 2 in providing a camera that provides a digital photograph, text, or graphics from a document to an analysis system to determine an address that has been captured by the first electronic device, see teaching found in Kim 2, paragraph [0393].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Hatton (Pub. No.: US 2014/0098008).
Consider claim 13, Iyer does not specifically disclose identifying objects in a field of view of the user and determining the address from the identified objects.
Hatton discloses a smart lens eyewear device 202 (i.e., first electronic device) may provide data received from camera 206 or motion sensor 230 to a vehicle computing system (VCS) (i.e., second electronic device) for processing a message to transmit to the smart lens eyewear for graphic display on respective eyewear lenses 208 and/or 210  (paragraph [0036], Fig. 2A).
Hatton further discloses identifying objects in a field of view of the user and determining the address from the identified objects (paragraph [0038], Fig. 2A, smart lens eyewear device 202 may recognize incoming real world images through a camera 206 and apply information such as street addresses, business names, and highway numbers in the distant field of focus on respective eyewear lenses 208 and/or 210).
Therefore, in order to provide the driver information so that their eyes may continue to focus on the road, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Hatton in identifying objects in a field of view of the user and determining the address from the identified objects, see teaching found in Hatton, paragraph [0038].

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Parker et al. (Pub. No.: US 2018/0341330).
Consider claims 15, 21, Iyer does not specifically disclose wherein the first input channel comprises an eye-gaze detection device. 
Parker discloses wherein the first input channel comprises an eye-gaze detection device (paragraph [0037], Fig. 1, gaze detector 112, 113).
Therefore, in order to use the gaze information to select a context for the display and/or a set of interaction functions to use with the input interface, it would have been obvious to one, having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Parker wherein the first input channel comprises an eye-gaze detection device, see teaching found in Parker, paragraph [0037].

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Weng et al. (Pub. No.: US 2014/0019522) and further in view of Gruber et al. (Pub. No.: US 2013/0275138).
Consider claim 30, Iyer discloses wherein providing said vehicle with said multimodal input processing system comprises configuring a communication interface module of said multimodal input processing system to enable said vehicle and said multimodal input processing system to communicate and exchange information and data with systems and subsystems external to said vehicle (paragraph [0039], one or more of application modules 110 may be operable by a remote computing device that is communicatively coupled to vehicle computing system 100) and local to and onboard the vehicle (paragraph [0040], UI module 108 of vehicle computing system 100 may receive from presence-sensitive panel 102 one or more indications of user input detected at presence-sensitive panel 102) 
configuring a local applications processor in said multimodal input processing system to facilitate data exchanges between electronic devices of said vehicle (paragraph [0041], UI module 108 may also act as an intermediary between various components of vehicle computing system 100); 
providing a multimodal input processing system that comprises a processor coupled to a memory via a bus (paragraph [0054], Fig. 2, communication channels 222 interconnects one or more of the components includes a system bus); 
providing said multimodal input processing system with a device signal translator that converts signals received from said mobile device to data for controlling said heads-up display, and providing said multimodal input processing system with a mode controller that determines whether data received by said first and second modes are for controlling said heads-up display (paragraph [0044], Figs. 1, 2, control unit 106 including an UI module 108 and application modules 110 to be controlled through user input detected by presence-sensitive panel 102 and camera 104).
Iyer does not specifically disclose enable said vehicle and said multimodal input processing system to communicate with external applications via a network cloud;
providing said multimodal input processing system with input and output devices for exchanging data processed by said multimodal input processing system said data comprising navigation system outputs comprising time sensitive-directions for a driver, incoming text messages converted to output speech, and vehicle status outputs.
Weng discloses enable said vehicle and said multimodal input processing system to communicate with external applications via a network cloud (paragraph [0033], Fig. 1, occupants of the vehicle can interact with the system 200 using both local and cloud based information assistance applications).
Therefore, in order to allow for interaction with a plurality of services, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Weng.
The combination of Iyer and Weng does not specifically disclose providing said multimodal input processing system with input and output devices for exchanging data processed by said multimodal input processing system said data comprising navigation system outputs comprising time sensitive-directions for a driver, incoming text messages converted to output speech, and vehicle status outputs.
Gruber discloses providing said multimodal input processing system with input and output devices for exchanging data processed by said multimodal input processing system said data comprising navigation system outputs comprising time sensitive-directions for a driver (paragraph [0229], GPS navigation system), incoming text messages converted to output speech (paragraph [0188], converting text to speech), and vehicle status outputs (paragraph [0663], reminders for oil and gas).
Therefore, in order to provide the a handsfree operation of the vehicle components while driving, it would have been obvious to one having ordinary skill in the art, at the time of invention, to have applied the same technique as suggested by Gruber.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERALD JOHNSON/
Primary Examiner, Art Unit 2627